

89 HR 3081 IH: To make certain irrigation districts eligible for Pick-Sloan Missouri Basin Program pumping power, and for other purposes.
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3081IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Armstrong introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo make certain irrigation districts eligible for Pick-Sloan Missouri Basin Program pumping power, and for other purposes.1.Eligibility of certain areas to receive Pick-Sloan Missouri Basin Program pumping powerSection 5(a) of Public Law 89–108 (79 Stat. 435; 100 Stat. 419; 114 Stat. 2763A–284) is amended by adding at the end the following:(6)Eligibility of certain irrigation districts to receive pumping power(A)Definition of eligible irrigation districtIn this paragraph, the term eligible irrigation district means an irrigation district that is located in—(i)the test area referred to in paragraph (1); or (ii)an area within the 28,000-acre area described in paragraph (3) that is analyzed by the Secretary but not developed under that paragraph.(B)EligibilityAn eligible irrigation district shall be eligible to receive Pick-Sloan Missouri Basin Program pumping power—(i)subject to any terms and at any rates established by the Secretary; and (ii)in accordance with a contract entered into under subparagraph (C). (C)Contract(i)In generalSubject to clause (ii), the Secretary may enter into a contract with an eligible irrigation district to provide Pick-Sloan Missouri Basin Program pumping power to the eligible irrigation district.(ii)RequirementNo Pick-Sloan Missouri Basin Program pumping power may be delivered to an eligible irrigation district under this paragraph until the date on which a contract authorizing the delivery to the irrigation district is executed under clause (i)..